10

11

12

13
14

15

16

17

18

Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 1 of 15

Parental duties and obligations and enjoy the love and companionship of his

daughter.

28. It takes only ordinary intelligence to consciously and independently
comprehend that the U.C.S. below the Court of Appeals used a complete and utter
disregard of truth, reason, fairness, law, facts, factors and circumstances against the

Petitioner-Appellant.

29. Based ona reasonable consideration of the facts, factors and circumstances in
this Affidavit and exhibits, if the Court of Appeals denies an Emergency Stay would
be the epitome of unfairness and injustice. Time is off the essence to allow the

Petitioner-Appellant to seek a stay in U.S. Federal Court.

30. Ifthe Court of Appeals denies Petitioner-Appellant’s prayer for a Stay, as an
alternative the Petitioner-Appellant prays for an Order for Leave to file an action
against Magistrate Fasanya in the United States District Court for the Southern
District of New York ordering that that State will not seek to dismiss the Federal

action or the Petitioner-Appellant’s application for a Stay.

I do go swear:
dy Vo.

Manuel P. Asensio

Petitioner-Appellant
January 16, 2018

Page 12 of 12
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 2 of 15

THE COURT OF APPEALS

NEW YORK STATE

------ -- %

MANUEL P. ASENSIO,
Petitioner-Appellant

 

APL No. 2017-00246

-against- [A.D. No. O.P. 125/2017]
Hon. Nancy M. Bannon
New York State Supreme Court Justice, VERIFICATION
New York County,

Respondent-Respondent
X

 

STATE OF NEW YORK )
) ss:
COUNTY OF NEW YORK _ )

I, Manuel P. Asensio, swear that I am the Petitioner-Appellant in the above
captioned matter that I am fully familiar with the facts and record of this action
and that the statements I made in the AFFIDAVIT IN SUPPORT OF MOTION
FOR AN ORDER TO SHOW CAUSE FOR AN EMERGENCY STAY dated
January 16, 2018 are complete and true to the best of my own personal knowledge,
except as to matters stated upon information and belief and on those matters I swear
solemnly that I believe them to be true to the utmost of my knowledge and belief.

/ La

Manuel P. Asensio

Sworn to esters rae Ns De day of January 2018:
<<

cgi? SAMUEL T RICHMAN
Neiary Public, State of New York
No. 01RI6339167
Qualified in Kings County
Commission Expires March 28, 2020

 

 

 

 
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 3 of 15

EXHIBIT 1
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 4 of 15

Christopher J. Battaglia, Esq.
North Shore Attrium
6800 Jerricho Turnpike, Suite 120W
Syosset, New York 11791 (516) 376-0711

April 20, 2015

Honorable Judge Adetokunbo O. Fasanya
New York Family Court

60 Lafayette Street

New York, NY 10013

Re: Asensto vs. Bosak, Fife 12842; V-43839-13/13A
Dear Judge Fasayana:

As you know, | represent the Petitioner in the above referenced case. My bill for this entire custody
case is a flat fee of $7500 including the trial, which is less than 1/2 of the attorney for the child’s (“AFC”)
billings to date. The AFC’s charges have been mostly for prosecuting three (3) Orders to Show Cause to
collect fees fram my client. The Court has summarily denied my client’s three motions seeking relief
from the fee portions of the Court’s May 15", 2014 Order appointing the AFC. These rulings were made
despite there being no evidence offered against my client’s position and Respondent's failure to provide
any financial disclosure. The Respondent has not complied with financial discovery versus my client’s
timely’ and complete fi nancial disclosure. The Court denied the Respondent’s second motion to dismiss
and ordered that custody trial dates be set on or about January 26", 2015.

My client and his da ughter are suffering daily access violations and interferences but he and his family
cannot afford to continue paying for the AFC’s fees. As a result, he cannot proceed to trial without
protection against incurring additional obligations and liabilities under the Court’s order appointing the
AFC, Thus, the Petitioner, has no choice but to respectfully withdraw the within petition unless such

protectionis granted. |

    

Manuel P. Ase

 

Susan Moss, Esq. : Carmen Restivo, Esq.

Chemtob Moss & Forman, LLP 299 Broadway

3 East 54th Street, 16th Floor Suite 1415

New York, New York 10022 New York, New York 10007

(212) 317-1717 smoss@emftlaw.com (718) 767-3798 crestivoesq@AOL.com

* ‘The AFC fee controversy began during the custody violation proceedings against the Respondent. The Court
granted the Plaintiff make-up time but withheld the entering of an order untit he filed his bank statements and

income tax returns on a confidential basis, which he did immediately. The Plaintiff later filed a full financial
disclosure form.
 

Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 5 of 15

FAMILY COURT OF THE STATE OF NEW YORK File# 128425
COUNTY OF NEW YORK Docket #: V-43839-13/13A

 

MANUEL P. ASENSIO,'
Petitioner-Father,

 

~ against —
EMILIE BOSAK, .
Respondent-Mother.
AFFIDAVIT OF SERVICE
STATE OF NEW YORK )
) 88.3

COUNTY OF NEW YORK )

1, (Lvl Andah @ , being duly sworn, deposes and says that | am not

 

a party lo the within! action and 1 am over 18 years of age on February 23, 2015 and that I
served a copy of the IPetitioner- Father’s:

LETTER TO THE HONORABLE JUDGE ADETOKUNBO 0. FASANYA DATED April 20,
2015.

On the following sacies

Upon: Chemtob Moss & Forman Carmen Restivo, Esq.

3 East 54th Street, 16th Floor / 299 Broadway ~ Suite 415
New York, NY {10022 "New York, NY 10007

Attn: Susan Moss, Esq.

nt Doahadg

Swom b Sure me hes Vol? Day a Nor) Los,

Wilk. Pk

Notary Public

 

  
 

1 peace agree nt l heel hae)

WARD BEATUS -
Notary Public, Stand of New York
Ap, O2BEBZHOSES
Soviet |p Avan ere § Sourty

Wide. Beary Muah 2M, 2018 f

PR ae

   
  

 

   
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 6 of 15

EXHIBIT 2
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 7 of 15

Manuel P. Asensio
400 East 54" Street, Apartment 29B
New York, New York 10022
212-702-8801 cellular 917-515-5200
mpa@asensio.com

December 27, 2017

Jobn P. Asiello

Clerk of the Court

N.Y.S. Court of Appeals [“COA”’]
20 Eagle Street

Albany, New York 12207-1095

Kee REQUEST OF EMERGENCY EXPIDITED REVIEW
COA Petitioner Manuel P. Asensio [’’Petitioner”]
APL No. 2017-00244; A.D. No. O.P. 124/2017
APL No. 2017-00246; A.D. No. O.P. 125/2017

Dear Mr. Asiello:

. Iam the Petitioner in the two Notices of Appeals at the COA referred to above and
the attached two Notices of Appeals entered today for A.D.’s denials of
Petitioner’s Motions Numbered M-5134 and M-5136 and the A.D.’s denial of the
Petitioner’s Motion 5039. The three new A.D. decisions are the A.D.’s 18", 19"
and 20" denials of the Petitioner’s motions praying for a stay and leave to appeal,
which is required under F.C.A. Article 1112 that grants the A.D. discretion. All 20
denials are without regards to facts, reason or rational basis for conclusion thus are
contrary to law. I respectfully request permission to file a motion addressing the
need for an Emergency Stay on expedited basis before filing a Motion for leave to
stay in any of the now four Notices of Appeals pending at the COA.

. The cause for the need is the Chief Judge of the Court of Appeals of the State of
New York, Janet DiFiore,' use of her constitutional power under NY Constitution
Article 6 Section 28 to promulgated certain unidentified unpublished ideological
polices and standards against the Petitioner and in favor of Judge Fasanya.

 

' The Chief Judge is also Chief Judge of the Courts and the Chair of the Administrative Board of the Courts and her
Designate Deputy and appointees are leaders of the Office of Court Administration.
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 8 of 15

. The 20 denied motions address the New York County Family Court Magistrate
Adetokunbo O. Fasanya’s alleged personal conduct and interim fees and custody
orders in Asensio vs. Bosak, V-43839-13/13A and Bosak vs. Asensio, V-38917-
1S/1SA [“New York County Family Court Cases”]. The alleged personal conduct
violates Judiciary Law 100 and malicious use of Judiciary Law 2b-3. Thus are
indictable under NY Penal Laws Sections 10, 195 and 496, which discretion is
exclusively under the primary control of the Chief Judge in this State. The
Petitioner has no private cause of action under these statutes and any action would
not prevent Judge Fasanya from continuing to violate these laws and entering a
fraudulent unreviewable Final Disposition and then simply ignoring the actions
against him. Thereby causing further emotional and money damages.

. The nature of the Petitioner’s allegations and evidence explains why each of the
A.D.’s 20 denials represents a blatant abuse of discretion. None of the A.D.’s
denials contains any indication of review or decision-making. They are all totally
devoid of any analysis of facts, factors, circumstances or law, or any reasoning or
application of law other that a bald application of F.C.A. Article 1112. All of them
avoid dealing with Judge Fasanya’s serious violations of statutory laws, which are
not subject to interpretations but are mandates intended to protect the Petitioner’s
rights, and actions that are in direct contravention to the State’s case law.

. The A.D. has deliberately ignored 20 motions based on evidence in the record of
Judge Fasanya’s conduct that violates the clear wording of statutory provisions in
DRL 245, CPLR 136, 5104, 5523, 5519 and 5523 and even the highly detailed
mandated under Judiciary Laws 604.1, 753, 756, 770, 772 and 773. Also violated
are the unequivocal mandates in F.C.A. 245 and 248 and their related statutes
Judiciary Law 35, 36, 36.2, County Law Article 18-B and UCS 872.

. The A.D.’s denials are interfering with the Petitioner’s rights to prosecute his
custody case in Supreme Court. The effect of the A.D.’s denials is to deny
Petitioner his right to prosecute two Article 78 Petitions against Judge Fasanya.
The Petitioner is also prosecuting two plenary civil actions against Judge Fasanya
that are acts of futility under the A.D.’s denials.

. All of these cases were made necessary by the A.D.20 denials and they all address
the same exact law and facts and are based on the same exact law and facts as
those contained in the New York Family Court Cases. However, exactly as the
A.D. did in the 20 motions, Judge Fasanya is doing with the A.D. knowledge and
approval in the New York County Family Court Cases.
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 9 of 15

8. Most importantly, the A.D.’s denials have trapped the Petitioner in Judge
Fasanya’s courtroom despite Judge Fasanya’s entering an order dismissing the
Petitioner and stating that he will not compel him to appear in his courtroom. Judge
Fasanya, a Magistrate in a unconstitutional limited jurisdiction court is interfering
with Petitioner’s rights to prosecution a motion addressing his custody issues in the
State’s only Constitutional court, its Supreme Court.

9. The 20 motions contain a wealth of undisputed and undeniable evidence of Judge
Fasanya’s deliberate and malicious secrete dealings with third parties, and other
violations of Judiciary Law 100. The evidence also shows Judge Fasanya’s
deliberate and illegal use of his general powers under Judiciary Law 2-b3, which
can only be used for ministerial non-judicial functions. Judge Fasanya has used
these powers to prolong the Family Court proceedings for over four and half years,
to affect the record, take discretions with the Petitioner’s rights and affect any
Final Disposition. Specifically, the evidence shows Judge Fasanya using his
ministerial power to fabricate unauthorized fee orders and to violate statutes to
intimidate and punish the Petitioner for seeking to enforce his God Given Natural
Father’s Rights and his legal custody rights under the Supreme Court’s Judgement
of Divorce. The evidence also shows Judge Fasanya using his ministerial power to
deny the Petitioner a hearing and the right to be heard and to collude with third
parties to fabricate false evidence.

 

10. The Chief Judge has promulgated policies and standards, which she determines are
“unalterable,” that Judge Fasanya’s above-alleged conduct is “reviewable” by the
A.D. The Chief Judge has promulgated this obviously entirely unreal proclamation
to the Petitioner, the New York State Attorney General, the Office of Court
Administration, the Supreme Court judges in the civil and Family cases referred to
above, and Judge Fasanya. The Petitioner respectfully requests permission to file a
motion for an Emergency Stay on expedited basis before filing a Motion for leave
to appeal in any of the four Notices of Appeals pending at the COA. Fundamental
reason and ordinary intelligence dictates that a stay must by entered before Judge

Fasanya enters a judgment.
| Agerely, ] ‘
nuel P. Astosi

Cc: James Cooney, Assistant Attorney General, New York Attorney General,
212-416-6082, james.cooney@ag.ny

  

 

Pedro Morales, Jr., Assistant Deputy Counsel, OCA, 212-428-2150
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 10 of 15

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: FIRST DEPARTMENT
NOTICE OF APPEAL TO THE COURT OF APPEALS

 

 

x
In the Matter of a Family Court Proceeding
MANUEL P. ASENSIO, Motion Nos.: M-5134
_ M-5136
Petitioner-Appellant, Index No.: 155833/2017
-against-
NOTICE OF APPEAL
Hon. Adetokunbo O. Fasanya
Respondent-Appellee,
Emilie Marie Bosak,
Richard Spitzer and
Carmen Restivo
Co-Respondents-Appellees.
x
R E {> rye
Nem,
STATE OF NEW YORK ) | mee
) ss: DEC 2 7 2037
COUNTY OF NEW YORK ) Sup COURT 4 Pp

PLEASE TAKE NOTICE, that I, Manuel P. Asensio, the Petitioner-
Appellant in the above titled proceeding hereby submits this Notice of Appeal from
each and every term and decision in the Appellate Division for the First
Department’s [“AD”] Order entered by the AD on December 21, 2017 on the
Petitioner-Appellant’s Motion Numbered: M-5134 and M-5316 “by separate
motions, pursuant to CPLR 5704, for certain relief denied by a Justice [Nancy M.
Bannon] of the Supreme Court, New York County, on or about September 20,

2017 [on Motion Seq. No. 4 and September 29, 2017 on Motion Seq. No. 5], and
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 11 of 15

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: FIRST DEPARTMENT
NOTICE OF APPEAL TO THE COURT OF APPEALS

 

X
In the Matter of a Family Court Proceeding
MANUEL P. ASENSIO, Motion Nos.: M-5134
M-5136
Petitioner-Appellant, Index No.: 155833/2017
-against-
NOTICE OF APPEAL
Hon. Adetokunbo O. Fasanya
Respondent-Appellee,
Emilie Marie Bosak, peo
Richard Spitzer and we
Carmen Restivo poe]
Co-Respondents-Appellees. a
xX seed

 

STATE OF NEW YORK ) =
) SS: oS
COUNTY OF NEW YORK _ ) ~

 

PLEASE TAKE NOTICE, that I, Manuel P. Asensio, the Petitioner-
Appellant in the above titled proceeding hereby submits this Notice of Appeal from
each and every term and decision in the Appellate Division for the First
Department’s [“AD”] Order entered by the AD on December 21, 2017 on the
Petitioner-Appellant’s Motion Numbered: M-5134 and M-5316 “by separate
motions, pursuant to CPLR 5704, for certain relief denied by a Justice [Nancy M.
Bannon] of the Supreme Court, New York County, on or about September 20,

2017 [on Motion Seq. No. 4 and September 29, 2017 on Motion Seq. No. 5], and
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 12 of 15

for a stay of all proceedings in connections with certain matters before the Family
Court, New York County” to the State of New York Court of Appeals.

I do sofwear:

heed | oor

Manuel P. Asensio

 

 

CC:

ERIC T. SHENIDERMAN,

Attorney General of the State of New York

JAMES COONEY, Assistant Attorney General,

NYS Office of the Attorney General Litigation Bureau (NYC)
120 Broadway, 24th Floor

New York, NY 10271-0332

(212) 416-6082 james.cooney@ag.ny.gov

SUSAN MOSS AND ALEXIS WOLF

Chemtob Moss & Forman, LLP

New York, New York 10022

(212) 317-1717 smoss@cmftlaw.com AWolf@cmfesg.com

SCOTT CHRISTESEN

Fumuso, Kelly, Swart, Farrell, Polin & CHristesen, LLP
110 Marcus Boulevard

Happauge, New York 111788-3704

schristesencé.1 10-law.com

CARMEN RESTIVO
299 Broadway Ste 1415
New York, NY 10007
(718) 767-3798

crestivoesq/(@AOL.com
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 13 of 15

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: FIRST DEPARTMENT
NOTICE OF ENTRY TO THE COURT OF APPEALS

 

x
In the Matter of a Family Court Proceeding
MANUEL P. ASENSIO, Motion Nos.: M-5134
. M-5136
Petitioner-Appellant, Index No.: 155833/2017
-against-
NOTICE OF ENTRY
Hon. Adetokunbo O. Fasanya
Respondent-Appellee,
Emilie Marie Bosak,
Richard Spitzer and
Carmen Restivo
Co-Respondents-Appellees. “3
x as

 

STATE OF NEW YORK )
) ss: ns
COUNTY OF NEW YORK _ )

NOTICE OF ENTRY OF ORDER oe
PLEASE TAKE NOTICE that the attached is a true copy of a single
Order entered on December 21, 2017 on the Petitioner-Appellant’s Motion Seq.

Nos. M-5134 and M-5136 by the Supreme Court, Appellate Division for the First

Prbnd Weer.

Manuel P. Asensio

Department.

Sworn to before me this the 27th Day of December 2017

= 2 i > SAMUEL T RICHMAN
Notary Public Notary Public, State of New York

No. 0116339167
Qualified in Kings County
Commission Expires March 28, 2020

 

 

 

 

 
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 14 of 15

At a Term of the Appellate Division of the Supreme
Court held in and for the First Judicial Department in
the County of New York on December 21, 2017.

PRESENT: Hon. Angela M. Mazzarelli, Justice Presiding,
Richard T. Andrias
Judith J. Gische
Cynthia S. Kern
Anil C. Singh, Justices.

Manuel P. Asensio,
Petitioner-Appellant,
M-5134
~against- M-5136
Index No. 155833/17
Judge Adetokunbo Fasanya,
Respondent-Respondent.

Petitioner-appellant having moved, by separate motions,
pursuant to CPLR 5704, for certain relief denied by a Justice of
the Supreme Court, New York County, on or about September 20,
2017, and for a stay of all proceedings in connection with
certain matters before the Family Court, New York County,

Now, upon reading and filing the papers with respect to the
motions, and due deliberation having been had thereon,

It is ordered that the motions are denied.

LBA

DEPUTY CLERK

ENTERED:

 
Case 1:18-cv-10933-RA Document 20-2 Filed 12/17/18 Page 15 of 15

SUPREME COURT OF THE STATE OF NEW YORK.
APPELLATE DIVISION: FIRST DEPARTMENT
NOTICE OF APPEAL TO THE COURT OF APPEALS
x

 

In the Matter of a Proceeding for Custody/Visitation

MANUEL P. ASENSIO, Motion No.: M-5039
Docket No. V-43839-13/13A
Petitioner-Appellant,

 

-against- NOTICE OF APPEAL
Emilie Bosak,
Respondent-Appellee. on
x REC
STATE OF NEW YORK )- DEC OF an.
) ss: Sup Coup, a
COUNTY OF NEW YORK _ ) FIRST Dee Div,

PLEASE TAKE NOTICE, that I, Manuel P. Asensio, the Petitioner-
Appellant in the above titled proceeding hereby submits this Notice of Appeal from
each and every term and decision in the Appellate Division for the First
Department’s [““AD”] Order entered by the AD on December 14, 2017 on the
Petitioner-Appellant’s Motion Numbered: M-5039 “for leave to appeal to this
Court from an interim order of the Family Court, New York County, entered on
or about June 30, 2017, and for a stay of all proceedings pending hearing and
determination of a pro se Article 78 proceedings petitioner has filed against a

certain Family Court Judge” to the State of New York Court of Appeals.

Ap | am

Manuel P. Asensio

 

 

Swo re me this the 27th Day of December 2017
Z 7 SAMUEL T RICHMAN
Notary Public Notary Pubic, State of New York

No. 0116839187
Qualified n Kings County

Commission Expires March 28, 2020

 

 

 
